Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2022 has been entered.

 Response to Amendment
The amendment filed April 6, 2022 has been entered.  Claims 1, 8 and 15 have been amended.  No claims are canceled.  Currently, claims 1-20 are pending for examination.

Response to Arguments
Applicant's arguments filed April 6, 2022 regarding the 35 U.S.C. 112(a) rejection the have been fully considered but they are not persuasive.  Applicant argues the new matter rejection for the claim limitation, “supplying cryospray through the catheter and toward the target tissue without necessitating either direct or indirect visual confirmation” (see December 13, 2021 claim set) does not require literal support (page 5) and cites Ex parte Parks, 30 USPQ2d 1234, 1236 (BD. Pat. App. & Inter. 1993).  Applicant argues as an example, that Ex parte Parks recited a negative limitation of decomposing a sample “in the absence of a catalyst” and equated this to the negative limitation of the instant application.  This is unpersuasive.  In Ex parte Parks, the Board noted that the Parks patent provided an equation that described the reaction generating nitric oxide without a catalyst.  The instant application provides no such equivalent equation or any other support for the negative limitation of supplying cryospray through the catheter and toward the target tissue “without necessitating either direct or indirect visual confirmation”.  
Applicant’s remarks following the explanation for Ex parte Parks on pages 6-7 then argue that the specification describes a system that treats a superficial depth of tissue in airways for the purpose of triggering tissue regeneration, requiring a more predictable, consistent, and repeatable application of cryospray that is specifically and individually tailored to a patient and the particular segment of airway tissue that is to be treated, and thus describes an automated system capable of delivering metered doses of cryospray.  Applicant equates this automatic delivery of a predetermined amount of cryospray as a procedure that makes no use of visual confirmation.  This is unpersuasive.  One skilled in the art would understand that these two conditions are not mutually exclusive.  If delivery of a predetermined amount of cryospray would automatically rule out direct or indirect visual confirmation, the applicant would have immediately argued Wittenberger (US PG Pub 2012/0035601) which was used to teach delivery of a pre-determined metered cryospray, would not have been combinable with Askew et al. (US PG Pub 2009/0192505) which does disclose direct or indirect visual confirmation ([0114]).  As a note, the terms “direct or indirect visual confirmation” are not even recited by the instant application.  This limitation was added in the December 13, 2021 claim set as a direct response to a 35 U.S.C. 102(a)(1)/(a)(2) rejection of the claims as being unpatentable over Askew et al., which is again emphasized to have used these exact words (“One embodiment of the invention further comprises a system wherein a visualization (direct or indirect) apparatus configured to provide visualization of the target tissue during the delivery a cryogen or while using the cryogen to create an isotherm in proximity to the target tissue.” [0114]).  Since no arguments have been directed to the combination of Askew et al. in view of Wittenberger, it suggests that applicant also acknowledges that delivery of a pre-determined metered cryospray and direct or indirect visual confirmation are not mutually exclusive.  Arguing that the specification’s support for delivery of a pre-determined metered cryospray (not recited in the independent claims) supports the limitation of “supplying ablation energy via the catheter and toward the target tissue without direct or indirect visual confirmation” is not persuasive.
Applicant’s arguments on pages 8-9 directed to Wolf et al. (US PG Pub 2015/0202003), used to teach supplying cryospray through the catheter and toward the target tissue without direct or indirect visual confirmations is unpersuasive.  “direct or indirect visual confirmations” is not disclosed in the specification.  Therefore the Office turns to a definition known to one skilled in the art.  As stated previously, this limitation was added in the December 13, 2021 claim set as a direct response to a 35 U.S.C. 102(a)(1)/(a)(2) rejection of the claims as being unpatentable over Askew et al. (“One embodiment of the invention further comprises a system wherein a visualization (direct or indirect) apparatus configured to provide visualization of the target tissue during the delivery a cryogen or while using the cryogen to create an isotherm in proximity to the target tissue.” [0114]).  One skilled in the art would then turn to Askew et al. to determine the definition of “direct or indirect visual confirmations”.  A review of the prior art reveals a visualization (direct or indirect) apparatus configured to provide visualization of the target tissue during the delivery of cryogen or when using the cryogen ([0114]) comprises an external imaging system such as an x-ray system, a CT system, ultrasound system, or an MR system ([0117]).  Other examples are “a camera or other viewing device” ([0124]) for direct visualization by a physician ([0130]) or a bronchoscope ([0197], [0221]) supplied with light and a fiberoptic visualization system or television camera ([0218]).  Wolf et al. on the other hand, relies on sensors to provide a warning signal when a particular tissue temperature or impedance is reached ([0188]).  It is not the same as direct or indirect visual confirmations.  Applicant hones in on the phrase “visualization of effect” ([0145]) taught in Wolf et al. to argue that visualizing the tissue to be treated occurs but misconstrues this phrase to represent the same scope as taught in Askew et al.  Nowhere in Wolf et al. does it teach providing a visual confirmation of delivery of cryospray through the catheter, either by bronchoscope, camera, x-ray, CT, ultrasound or MR systems.  
Applicant further argues on pages 8-9 that Wolf et al. is directed to treatment of upper airway tissues and is non-analogous to treatment of lower airway tissues such as bronchi as described in Askew et al., and further, Wolf et al. applies a different type of treatment of filling a balloon with liquid nitrogen while Askew et al. sprays target tissue directly with cryospray.  This argument is unpersuasive.  Askew et al. emphasizes the temperature of the tissue being reduced ([0013], [0023], [0026], [0141]) using an isotherm and describes a suitable range of desired temperature ([0025], [0142]).  In fact, Askew et al. mentions the known use of a temperature sensor ([0205], [0218]).  Wolf et al. further teaches the concept of using a temperature sensor to provide confirmation of supplying cryospray through the catheter and toward the target tissue without direct or indirect visual means, in other words, without visual confirmation via bronchoscope, camera, x-ray, CT, ultrasound or MR systems.  Given the supplied motivation for using the sensors, “which will help a physician known when to turn off or decrease power delivery to a treatment device” ([0188]), the incorporation of the teachings of Wolf et al. into what is disclosed in Askew et al. for use in the lower airway tissues such as bronchi would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8 and 15 have been amended to explicitly recite, “supplying ablation energy via the catheter and toward the target tissue without direct or indirect visual confirmation” in attempt to overcome the previously applied prior art (As a note, the terms “direct or indirect visual confirmation” are not even recited by the instant application.  This limitation was added in the December 13, 2021 claim set as a direct response to a 35 U.S.C. 102(a)(1)/(a)(2) rejection of the claims as being unpatentable over Askew et al., which is again emphasized to have used these exact words (“One embodiment of the invention further comprises a system wherein a visualization (direct or indirect) apparatus configured to provide visualization of the target tissue during the delivery a cryogen or while using the cryogen to create an isotherm in proximity to the target tissue.” [0114])).  While the originally filed specification is silent with respect to the use of direct or indirect visual confirmation of the supply of ablation energy via the catheter and toward the target tissue, it is noted that as stated in MPEP 2173.05(i), the “mere absence of a positive recitation is not the basis for an exclusion.”  Since the originally filed specification does not have explicit support for this negatively recited limitation, the amendment to claims 1, 8 and 15 are considered new matter.  Also see Response to Arguments as to why the decision of Ex parte Parks, 30 USPQ2d 1234, 1236 (BD. Pat. App. & Inter. 1993) does not apply to this case.  
Claims 2-7, 9-14 and 16-20 are rejected to for being dependent on claims 1, 8 and 15 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askew et al. (US PG Pub 2009/0192505) in view of Wolf et al. (US PG Pub 2015/0202003).
Regarding claims 1, 3-6, Askew et al. discloses a method of reducing mucous production in an airway of a patient comprising: advancing a flexible endoscope 10 through an airway passage (“respiratory airways”); inserting a flexible cryospray catheter 20 ([0133]) through a working channel of the endoscope and toward a target tissue ([0132]) of a bronchial tree of the respiratory tract (fig. 1b), wherein the target tissue comprises goblet cells ([0231]); and supplying cryospray through the catheter and toward the target tissue ([0125]).  Askew et al. does not expressly disclose the supplying cryospray through the catheter and toward the target tissue is without direct or indirect visual confirmation.  Wolf et al. teaches a method of delivering cryotherapy toward target tissue ([0098]), where direct or indirect non-visual confirmations (“sensors may provide a warning signal when a particular tissue temperature or impedance is reached, which will help a physician know when to turn off or decrease power delivery to a treatment device”) are made during the delivery ([0188]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Askew et al. to substitute the direct and indirect visual confirmations of supplying cryospray to the target tissue with the direct or indirect non-visual confirmations of temperature or impedance sensors as taught by Wolf et al. in order to provide a more objective method of determining when a desired amount of cryospray has been supplied to the target tissue.  
Regarding claim 7, Askew et al. discloses relocating the catheter to another target tissue ([0153]).
Regarding claims 8, 10-13, Askew et al. discloses a method of reducing mucous production in an airway of a patient comprising: advancing a flexible endoscope 10 through a trachea; inserting a flexible cryospray catheter 20 ([0133]) through a working channel of the endoscope and toward a target tissue ([0132]) of a bronchial tree of the respiratory tract (fig. 1b), wherein the target tissue comprises a mucosal tissue ([0231]); the catheter having at least one radial aperture (fig. 2b); supplying cryospray through the catheter, through the at least one radial aperture, and toward a target tissue ([0132], [0153]).  Askew et al. does not expressly disclose the supplying cryospray through the catheter and toward the target tissue is without direct or indirect visual confirmation.  Wolf et al. teaches a method of delivering cryotherapy toward target tissue ([0098]), where direct or indirect non-visual confirmations (“sensors may provide a warning signal when a particular tissue temperature or impedance is reached, which will help a physician know when to turn off or decrease power delivery to a treatment device”) are made during the delivery ([0188]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Askew et al. to substitute the direct and indirect visual confirmations of supplying cryospray to the target tissue with the direct or indirect non-visual confirmations of temperature or impedance sensors as taught by Wolf et al. in order to provide a more objective method of determining when a desired amount of cryospray has been supplied to the target tissue.
Regarding claim 14, Askew et al. discloses relocating the catheter to another target tissue ([0153]).
Regarding claims 15, 17-19, Askew et al. discloses a method of reducing over-proliferating goblet cells in an airway of a patient comprising: advancing a flexible endoscope 10 through an airway passage (“respiratory airways”); inserting a flexible catheter 20 through a working channel of the endoscope and toward a target tissue site ([0132]) in a bronchial tree of the respiratory tract (fig. 1b); supplying ablation energy via the catheter and toward the target tissue ([0125]); and remodeling the target tissue to reduce a goblet cell count of the target tissue ([0231]).  Askew et al. does not expressly disclose the supplying cryospray through the catheter and toward the target tissue is without direct or indirect visual confirmation.  Wolf et al. teaches a method of delivering cryotherapy toward target tissue ([0098]), where direct or indirect non-visual confirmations (“sensors may provide a warning signal when a particular tissue temperature or impedance is reached, which will help a physician know when to turn off or decrease power delivery to a treatment device”) are made during the delivery ([0188]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Askew et al. to substitute the direct and indirect visual confirmations of supplying cryospray to the target tissue with the direct or indirect non-visual confirmations of temperature or impedance sensors as taught by Wolf et al. in order to provide a more objective method of determining when a desired amount of cryospray has been supplied to the target tissue.
Regarding claim 20, Askew et al. discloses relocating the catheter to another target tissue ([0153]).

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askew et al. (US PG Pub 2009/0192505) in view of Wolf et al. (US PG Pub 2015/0202003) as applied to claims 1, 3-8, 10-15, 17-20 above, and further in view of Wittenberger (US PG Pub 2012/0035601).
Regarding claims 2, 9, 16, Askew et al. does not expressly disclose supplying a pre-determined metered cryospray.  Wittenberger teaches a method of treating aberrant tissue by selecting a target site for ablation and thermally treating the target tissue with cryospray, the cryogenic procedure performed by dispensing a specific pre-determined volume of cryogenic fluid via a catheter ([0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Askew et al. to deliver a specific pre-determined volume of cryospray as taught by Wittenberger in order to provide a preset, controlled amount of ablation material that reduces the risk of accidental damage to other non-targeted tissue areas, and such a modification would not appear to alter the operation of the device and the results of such a modification would be reasonably predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792